Citation Nr: 1517608	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  08-01 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an increased rating in excess of 20 percent for a back disability.

2.  Entitlement to service connection for bilateral hearing loss. 

3.  Entitlement to service connection for erectile dysfunction to include as secondary to back disability or acquired psychiatric disability.

4.  Entitlement to service connection for peripheral neuropathy in the bilateral upper extremities.

5.  Entitlement to service connection for peripheral neuropathy, bilateral lower extremities.

6.  Entitlement to service connection for diabetes mellitus.  

7.  Entitlement to a total disability rating due to individual unemployability (TDIU).

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to June 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions from February 2006, August 2009 and June 2011 by the Houston, Texas Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issues of entitlement to an increased rating in excess of 20 percent for a low back disability, service connection for diabetes, peripheral neuropathy of the upper extremities, service connection peripheral neuropathy of the lower extremities, service connection for bilateral hearing loss, and entitlement to a total disability rating due to individual unemployability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's erectile dysfunction is etiologically related to his service connection acquired psychiatric disability.



CONCLUSION OF LAW

The criteria for service connection for a erectile dysfunction on a secondary basis are met.  38 U.S.C. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may alternatively be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a) (2013).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See 38 C.F.R. § 3.310(b) (2013); Allen v. Brown, 8 Vet. App. 374 (1995).
 
In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen, supra.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Veteran contends that his erectile dysfunction is a result of his back disability.  The Board finds that the Veteran's erectile dysfunction is instead related to his service connected acquired psychiatric disability to include depression. His current diagnosis of erectile dysfunction was most recently documented in his February 2014 VA examination.  Along with this diagnosis, the VA examiner's report includes this opinion that the Veteran anxiety and depression since service are concurrent with his erectile dysfunction and lists in descending order that this anxiety and depression was a contributing factor to his development of erectile dysfunction.  

Since that VA examination, the Veteran was service connected for an acquired psychiatric disability to include depression in a March 2014 rating decision.  Considering that the VA examination in February 2014 provides a current disability and relates this disability to the Veteran's now service connected acquired psychiatric disability to include depression, the Board finds that service connection for erectile dysfunction should be granted on a secondary basis.


ORDER

Entitlement to service connection for an erectile dysfunction secondary to an acquired psychiatric disability is granted.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's appeals for entitlement to an increased rating for his low back disability, service connection peripheral neuropathy of the upper extremities, peripheral neuropathy of the lower extremities, diabetes, and bilateral hearing loss.

VA Examination - Lower Back Worsening

The Veteran has claimed in a March 2014 correspondence that his low back disability has worsened since his most recent VA examination in July 2010.  As a result, and given the time that has transpired since his last examination, the Board finds that a new examination is warranted.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that the Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  VA's General Counsel has similarly indicated that when a Veteran asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995) (while the Board is not required to direct a new examination simply because of the passage of time, a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination).

VA examination - Diabetes

The United States Court of Appeals for Veterans Claims (Court) has held that a medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service. The third element could be satisfied by competent evidence showing post-service treatment for a condition or other possible association with military service.  38 C.F.R. § 3.159(c)(4).  The threshold for establishing the third element is low, as there need only be evidence that "indicates" that there "may" be a nexus between the current disability and military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, the Veteran has stated that he developed his diabetes within a year of separation and that he suffered from symptoms of diabetes in service which have persisted until his diagnosis.  Moreover, given that his blood sugar was observed to be elevated in April 1984 (within a year after leaving service), a VA examination is necessary to adjudicate the claim. 

Intertwined Issues
-Peripheral Neuropathy Upper and Lower Extremities-

With regards to the issue of entitlement to service connection for peripheral neuropathy of the upper and lower extremities, these issues are being held in abeyance pending the completion of the requested development on service connection for diabetes, discussed above.  The Board considers these issues inextricably intertwined because a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources . Henderson v. West, 12 Vet. App. 11, 20 (1998), Harris v. Derwinski, 1 Vet. App. 180 (1991).

VA Examination - Bilateral Hearing Loss

The Veteran was provided a VA examination in November 2010 to analyze his claim that his hearing loss was related to his in-service noise exposure.  While this VA examination found that the Veteran did not currently meet the definition of hearing loss for VA purposes, the Veteran has since submitted private treatment records in February 2012 which indicates that his hearing loss is significant and within the requirements to be recognized as a disability for VA purposes.  The Board finds that a VA examination is warranted to reconcile the two different findings and provide an opinion on whether the Veteran's current hearing loss is related to his active service.

Outstanding Records

The Veteran contends that his symptoms of diabetes were documented when he sought treatment at the Audie Murphy VA Medical Center within a year of separation from service in 1983.  As of yet, there is no evidence that the VA has attempted to obtain these records.  See 38 C.F.R. §§ 3.159(c)(2), (c)(3) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992) (because VA is deemed to have constructive knowledge of all VA records and such records are considered evidence of record at the time a decision is made).

Moreover, a February 2009 and February 2013 Office Personnel Management (OPM) correspondence received by VA indicates that the OPM has developed evidence on issues of the Veteran's back.  There is no evidence that an attempt to obtain any evidence developed in making the OPM decision was obtained by VA.  See 38 C.F.R. §§ 3.159(c)(2)
Finally, the VA received a copy of the Veteran's May 2011 fully favorable SSA decision without attempting to obtain the evidence underlying the fully favorable decision.  The VA should attempt to obtain these records.  See 38 C.F.R. §§ 3.159(c)(2).

TDIU

The Veteran provided a December 2012 correspondence from the one of the Veteran's providers who states that Veteran's low back disability along with other disabilities preclude him from sustaining employment.  The Board acknowledges the United states Court of Appeals for Veterans Claims (Court) holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the Court held that a request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is considered unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  The Board finds that the above statement from the record raises an implicit TDIU claim based on his pending claim for an increased evaluation for his low back disability.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his disabilities.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA, and appropriate steps should be made to obtain any identified records. 

2.  Request from SSA and OPM all of the records related to the Veteran's claim for disability benefits, including medical records and copies of any decisions or adjudication, and associate them with the claims folder.  All medical records from the Audie Murphy VAMC from 1983 to 1985 should also be obtained and associated with the claims file.

All negative responses should be properly documented in the claims file, to include preparing a memorandum of unavailability and following the procedures outlined in 38 C.F.R. § 3.159(e), if appropriate.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159(e)

3.  Schedule the Veteran for a VA examination to determine the nature and severity of his low back disability.  The claims folder (including a copy of this remand) should be provided to and reviewed by the examiner as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All studies, tests, and evaluations should be performed as deemed necessary by the examiner, and the results of any testing must be included in the examination report.

4.  Schedule the Veteran for a VA examination to determine the etiology of his diabetes.  The examiner is asked to opine as to whether it is at least as likely as not i.e. 50 percent probability or greater, that any diabetes was incurred or aggravated by his active duty OR whether it is at least as likely as not that the Veteran developed diabetes within a year of separation from service.

The examiner should review the service treatment records (STRs), any post-service records contained in the claims file, and take a detailed history from the Veteran regarding the onset of his diabetes and any continuity of symptoms since that time.  

In particular the VA examiner asked to comment on the April 1984 laboratory finding "Glucose 101" and the Veteran's report of symptoms while he was in service.

5.  Schedule the Veteran for a VA examination to identify whether the Veteran has a current diagnosis of bilateral hearing loss, and if so the examiner is asked to opine as to whether it is at least as likely as not i.e. 50 percent probability or greater, that any hearing loss is etiologically related to the Veteran's active service.

For any negative opinion, the examiner must identify the medical reasons as to why the evidence does not provide sufficient proof of a relationship between the Veteran's current identified disabilities and his period of military service.

For both examinations, if the examiner(s) determines that an opinion cannot be provided without resorting to speculation, the examiner(s) should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  The agency of original jurisdiction (AOJ) should ensure that any additional evidentiary development suggested by the examiner(s) is undertaken so that a definite opinion can be obtained.  

6.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issues on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).    




______________________________________________
B.T. KNOPE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


